Case: 13-60370      Document: 00512592209         Page: 1    Date Filed: 04/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 13-60370                          April 10, 2014
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DENIS AGBOR AGBOR,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 5:12-CR-11-1


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Denis Agbor Agbor appeals his concurrent 16-month sentences for falsely
representing himself as a United States citizen and using the identification of
another to commit unlawful activity.             He asserts that the district court
erroneously applied the guidelines sentencing enhancement in U.S.S.G.
§ 2B1.1(b)(11)(C)(i) to determine his sentence. Agbor completed his term of
imprisonment and was released by the Bureau of Prisons on December 31,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60370    Document: 00512592209    Page: 2   Date Filed: 04/10/2014


                                No. 13-60370

2013. He was not sentenced to a term of supervised release. Because he “has
completed the confinement portion of his sentence, any argument that the
prison term should be reduced is moot.” United States v. Rosenbaum-Alanis,
483 F.3d 381, 382 (5th Cir. 2007).
      DISMISSED.




                                     2